Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF DESIGNATION OF THE SERIES G PREFERRED STOCK OF ADVANCE DISPLAY TECHNOLOGIES, INC. (Pursuant to Section7-106-102 of the Colorado Revised Statutes) Advance Display Technologies, Inc., a corporation organized and existing under the laws of the State of Colorado (the “Company”),hereby certifies that, pursuant to the authority vested in the Board of Directors of the Company (the “Board”) by the Articles of Incorporation of the Company (the “Articles of Incorporation”), as amended, the following resolution was adopted by the Board pursuant to Section7-106-102 of the Colorado Revised Statutes as of December1, 2006, as amended by resolution on November 13, 2007 and as further amended by resolution on February 25, 2008: RESOLVED, that pursuant to the authority granted to and vested in the Board in accordance with the provisions of the Articles of Incorporation, as amended, there shall be created a series of Preferred Stock, $.001 par value, which series shall have the following designations and number thereof, powers, preferences, rights, qualifications, limitations and restrictions: 1.Designation and Number of Shares.There shall hereby be created and established a series of Preferred Stock designated as “SeriesG Preferred Stock” (the “SeriesG Preferred Stock”).The authorized number of shares of SeriesG Preferred Stock shall be 100,000. 2.Conversion. (a)Right to Convert.Each share of SeriesG Preferred Stock shall be convertible into a number of shares of common stock, par value $.001 per share (the “Common Stock”), of the Company equal to the applicable Liquidation Amount (as defined in Section5 herein) divided by the then applicable Conversion Price (as defined herein), at any time, or from time to time, at the election of the holder. (b)Effecting a Conversion.The holder shall effect a Conversion by surrendering to the Company the certificate or certificates representing the shares of SeriesG Preferred Stock to be converted, together with written notice of its election to convert and specifying the name or names (with address) in which a certificate or certificates for shares of Common Stock are to be issued (a “Shareholder Conversion Notice”).Each Shareholder Conversion Notice shall specify the number of shares of SeriesG Preferred Stock to be converted and the date on which such conversion is to be effected, which date may be neither prior to, nor more than ten days after, the date the holder delivers such Shareholder Conversion Notice.If no conversion date is specified in a Shareholder Conversion Notice, the conversion date shall be the date that the Shareholder Conversion Notice is delivered to the Company.Each Shareholder Conversion Notice, once given, shall be irrevocable.A holder of SeriesG Preferred Stock may only convert shares of SeriesG Preferred Stock in blocks equal to the lesser of (i) the number of shares of SeriesG Preferred Stock convertible into 1000 shares of Common Stock and (ii) all shares of SeriesG Preferred Stock then held by the holder.All fractional shares resulting from the conversion of the SeriesG Preferred Stock shall be rounded up to the next highest whole share.All certificates representing shares of SeriesG Preferred Stock surrendered for conversion shall be delivered to the Company for cancellation and canceled by it.As promptly as practicable (but no more than three business days) after the surrender of any shares of SeriesG Preferred Stock, the Company shall (subject to compliance with the applicable provisions of federal and state securities laws) deliver to the holder of such shares so surrendered certificate(s) representing the number of fully paid and nonassessable shares of Common Stock into which such shares are entitled to be converted (and a certificate for shares of SeriesG Preferred Stock if the holder is converting less than all shares of SeriesG Preferred Stock represented by the certificate or certificates tendered in connection with the applicable Conversion). (c)Conversion Price.The initial conversion price per share of the
